1000 Jackson Street Toledo, Ohio 43604-5573 419.241.6894 fax www.slk-law.com EXHIBIT 5 .1 August 7, 2015 MBT Financial Corp. 102 E. Front Street Monroe, Michigan 48161 Re: MBT Financial Corp. 2008 Stock Incentive – Issuance of Shares To Whom It May Concern: This letter is written in connection with the Registration Statement on Form S-8 (the “Registration Statement”) to be filed with the Securities and Exchange Commission, pursuant to the Securities Act of 1933, as amended, for the purpose of registering 500,000 common shares, no par value (the “Shares”) of MBT Financial Corp., to be offered and sold pursuant to the MBT Financial Corp. 2008 Stock Incentive Plan (the “Plan”). In connection with the following opinion, we have examined and have relied upon such documents, records, certificates, statements and instruments as we have deemed necessary and appropriate to render the opinion herein set forth. Based upon the foregoing, it is our opinion that the Shares, when and if issued in the manner described in the Plan, will be legally issued, fully paid and nonassessable. The undersigned hereby consents to the filing of this opinion as Exhibit5 to the Registration Statement. Sincerely, Shumaker, Loop & Kendrick, LLP Exhibit 5.1 Page1
